Title: To George Washington from General Henry Clinton, 9 February 1779
From: Clinton, Henry
To: Washington, George

Sir,
Head Quarters New York February 9th 1779.

Being desirous of forwarding the Clothing, Stores &c., belonging to the Troops of the Convention, and also a Cargo of Wine and other Refreshments for their Comfort, to Charlotteville in Virginia, I am to request you will be so obliging to send me the necessary Passports for the Ships mentioned in the Margin to proceed to Richmond on James River, for that purpose.
And as I wish at the same time to send some Clothing and other Necessaries, and One Hundred & Fifty Guineas in Specie, to Fort Frederick and Winchester, for the Use of the British Prisoners at those places, I am likewise to request a Passport for the Schooner Argyle, Magnus Crosbie Master, to proceed to Baltimore Town in Maryland with the said Articles. I have the honor to be With due Respect your Excellency’s Most obedient Servant
H. Clinton
P.S. Permit me to desire the favor of your forwarding the enclosed Letter to Major General Phillips.
